EXHIBIT 10.98

 

SEVENTH AMENDMENT TO


GAS SALES AGREEMENT

 

 

This Seventh Amendment to Gas Sales Agreement (“Amendment”) is executed as of
March 31, 2004, by Tipperary Oil & Gas (Australia) Pty Ltd (ACN 077 536 871) of
GPO Box 1100, Brisbane, Queensland, Australia 4001 (“Seller”), and QUEENSLAND
FERTILISER ASSETS LIMITED (ACN 011 062 294) of 76 Arthur Street, Roma,
Queensland, Australia (“Buyer”).

 

WITNESSETH:

 

A. The Seller and Buyer have previously delivered Gas Sales Agreement dated
September 28, 2001, as amended by Amendment to Gas Sales Agreement dated as of
May 30, 2002, Second Amendment to Gas Sale Agreement dated as of September 1,
2002, Third Amendment to Gas Sale Agreement dated as of January 1, 2003, Fourth
Amendment to Gas Sale Agreement dated as of March 31, 2003, Fifth Amendment to
Gas Sale Agreement dated as of June 30, 2003 and Sixth Amendment to Gas Sale
Contract dated as of December 31, 2003 (collectively, the “Original Agreement”)
governing the sale and supply of Gas to Buyer subject to the terms and
conditions set forth therein including, without limitation, the Seller and the
Buyer obtaining necessary financing commitments, under terms reasonably
acceptable to each of them, by March 31, 2004 for (1) Buyer to construct and
commission the Plant and the Pipeline between March 31, 2004 and the
Commencement Date and (2) Seller to drill and complete the number of wells, and
install laterals and compressors, as Seller reasonably deems necessary between
March 31, 2004 and the Commencement Date to deliver the ACQ to the Delivery
Point and meet Pipeline Pressure requirements; and

 

B. The Seller and Buyer have agreed, subject to the terms and conditions set
forth below, to amend the Original Agreement to (1) extend the date for Seller
and Buyer to obtain their respective financing commitments to September 30, 2004
and (2) otherwise modify the Original Agreement as set forth herein.

 

NOW, THEREFORE, for a sufficient consideration received by each, the Seller and
Buyer agree to amend the Original Agreement as follows.

 

1.              Definitions. The definition of Commencement Date in the Original
Agreement is hereby amended and replaced in its entirety as set forth below.

 

“Commencement Date” means the later of:

 

(a)          1 April 2007; or

 

1

--------------------------------------------------------------------------------


 

(b)         the date after 1 April 2007 on which the Buyer takes the first
delivery of Gas from the Seller under this Agreement pursuant to the notice
given under Clause 2.4;

 

provided that, if Buyer has not previously taken the first delivery of Gas from
the Seller under Subparagraph (b) above, the Commencement Date shall be deemed
to occur on 1 August 2007.”

 

2.              Sale and Purchase. Section 2.1, the preamble of Section 2.2 and
Section 2.4 of the Original Agreement, each stating conditions precedent to
Seller’s and Buyer’s obligations under the Original Agreement, are hereby
amended and replaced in their entirety as set forth below.

 

“2.1                           The obligations of the Parties under the
Agreement, other than their obligations under Clauses 17, 20 and 24, are subject
to and do not become binding unless:

 

(a)          Buyer: (i) establishes and maintains its creditworthiness to the
reasonable satisfaction of the Seller, and (ii) the Buyer has in place the
necessary financing commitments, under terms reasonably acceptable to Buyer and
Seller, that will foreseeably allow Buyer to construct and commission the Plant
and the Pipeline between September 30, 2004 and the Commencement Date. If these
conditions precedent are not satisfied by September 30, 2004, then this
Agreement will terminate (except for Clauses 17, 20 and 24 and the enforcement
of any right or claim which arises thereunder), unless the Seller agrees in
writing to extend the time required to meet these conditions.

 

(b)         Seller has in place the necessary financing commitments, under terms
reasonably acceptable to Buyer and Seller, that will foreseeably allow Seller to
drill and complete the number of wells, to install laterals and compressors, as
Seller reasonably deems necessary between September 30, 2004 and the
Commencement Date to deliver the ACQ to the Delivery Point and meet Pipeline
Pressure requirements.  If these conditions precedent are not satisfied by
September 30, 2004, then this Agreement will terminate (except for Clauses 17,
20 and 24 and the enforcement of any right of claim which arises thereunder),
unless Buyer agrees in writing to extend the time required to meet this
condition.”

 

“2.2                           In addition to the conditions in Clause 2.1,
Buyer shall begin actual construction of the Plant by December 1, 2004, and
diligently prosecute actual construction of the Plant and the Pipeline
thereafter in an orderly and prudent manner through and until the Commencement
Date.”

 

2

--------------------------------------------------------------------------------


 

“2.4                           The Buyer must deliver written notice to the
Seller not less that forty-five (45) Business Days’ before the Day on which the
Buyer intends to take the first delivery of Gas from the Seller under this
Agreement; provided that Seller shall have no obligation to supply Gas to Buyer
before 1 January 2007.”

 

3.     Authority, Effect and Governing Law. Section 20.1 (a), containing a
representation and warranty regarding Seller’s and Buyer’s corporate proceedings
with respect to the Original Agreement, is hereby amended and replaced in its
entirety as set forth below.

 

“20.1                     Each Party represents and warrants to the other Party
now and at all times during the Term:

 

(a)                                  It is a company duly incorporated under the
laws of Queensland and has the power and authority to enter into this Agreement
and will have undertaken and complied with the necessary corporate proceedings
to ensure this Agreement is enforceable and binding on it or before
September 30, 2004 (unless otherwise terminated on or before that date);”

 

4.     Capitalized Terms. All capitalized terms shall have the meaning assigned
to them in the Original Agreement, except as added, amended or otherwise
restated herein or unless the context clearly requires otherwise. In addition:
references in the Original Agreement to the “Agreement,”  “hereof”, “herein” and
words of similar import shall be deemed to be references to the Original
Agreement as amended hereby.

 

5.     Representations.  The Seller and Buyer respectively represent and warrant
that all of the representations and warranties contained in the Original
Agreement (and any certificates and documents executed pursuant thereto or
contemplated thereby) are true and correct in all material respects on and as of
the effective date of this Amendment.

 

6.     Conflicts and Continuation. In the event that this Amendment conflicts or
is inconsistent with the Original Agreement, this Amendment shall control.
Except as specifically amended herein, all of the terms and conditions of the
Original Agreement (and any certificates and documents executed pursuant thereto
or contemplated thereby) shall remain in full force and effect in accordance
with their respective terms.

 

7.     Severability.  In the event any one or more provisions contained in the
Original Agreement or this Amendment should be held to be invalid, illegal or
unenforceable in any respect, the validity, enforceability and legality of the
remaining provisions contained herein and therein shall not be affected in any
way or impaired thereby and shall be enforceable in accordance with their
respective terms.

 

3

--------------------------------------------------------------------------------


 

8.     Acknowledgment.  The Seller and Buyer respectively ratify and confirm
that the Original Agreement (and any certificates and documents executed
pursuant thereto or contemplated thereby) remain in full force and effect in
accordance with their respective terms, except as amended hereby. The
representatives of the Seller and Buyer executing this Amendment each represent
and warrant to the others that they are duly appointed agents or officers of the
party to the Original Agreement as designated in the signature lines below, they
have full power and authority to execute and deliver this Amendment on behalf of
the party to the Original Agreement as designated below, they have obtained all
corporate or other authorizations as may be applicable to each of them.

 

 

EXECUTED as an agreement.

 

THE COMMON SEAL of TIPPERARY OIL & GAS (Australia)

)

Pty LTD (ACN 077 536 871 was duly affixed to this document in

)

accordance with its articles of association in the presence of:

)

 

 

/s/ Richard A. Barber

 

/s/ David L. Bradshaw

Signature of Secretary


 

Signature of Director

 

 

 

 

 

 

Richard A. Barber

 

David L. Bradshaw

Name of Secretary – please print

 

Name of Director – please print

 

 

[Remainder of this page intentionally left blank]

 

4

--------------------------------------------------------------------------------


 

THE COMMON SEAL OF QUEENSLAND

)

FERTILIZER ASSETS LIMITED (ACN 011 062 294)

)

was duly affixed to this document in accordance

)

with its Articles of Association in the presence of:

)

 

 

/s/ H. J. K. Howes

 

/s/ I. P. Kennedy

Signature of Secretary

 

Signature of Director

 

 

 

 

 

 

H. J. K. Howes

 

I. P. Kennedy

Name of Secretary – please print

 

Name of Director – please print

 

5

--------------------------------------------------------------------------------